Appeal by defendant Hasinsky from so much of an order as denies his motion to dismiss the complaint of the plaintiff Elizabeth Don for failure to state a cause of action. Said complaint sets forth a purported cause of action in favor of said plaintiff for loss of services and consortium resulting from injuries to her husband, allegedly *893caused by the negligence of the defendants. Order, insofar as appealed from, reversed on the law, with $10 costs and disbursements, and motion granted, without costs. The complaint of respondent Elizabeth Don fails to state facts sufficient to constitute a cause of action. (Passalacqua V. Draper, 279 App. Div. 660.) Nolan, P. J., Carswell, Adel, MacCrate and Beldock, JJ., concur.